Citation Nr: 0307412	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  93-24 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from January 1979 
to January 1983, and active duty for training in October 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1992, from the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO).  This case was 
previously remanded to the RO for additional development in 
September 1998 and December 2000. 


FINDING OF FACT

Kidney disease was not first shown in service, nor has it 
been shown to be related thereto or aggravated thereby.


CONCLUSION OF LAW

Kidney disease was not incurred in or aggravated by military 
service, nor may renal disease or nephritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  Thus, the duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records, and his VA treatment records have 
been associated with the claims file.  The claimant has 
provided authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and one was accorded him.  The veteran was asked to advise VA 
if there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  In this regard, the RO substantially complied with 
the Board remands dated in 1998 and 2000.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Finally, for certain chronic disabilities, such as 
renal disease and/or nephritis, service connection may be 
presumed if such a disability is shown to a disabling degree 
of 10 percent or more within one year of the veteran's 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  

The veteran's service medical records from 1979 to 1983 are 
entirely negative for any evidence of kidney disease.  
Subsequent to service discharge, the first evidence of record 
of kidney disease is in March 1987, when a right renal biopsy 
revealed mesangial proliferative glomerulonephritis.  The 
veteran reported that he had noticed swelling in his feet, 
face, and hands since January 1987.  The veteran was placed 
on a course of steroids and medically followed.  In August 
1987, private medical records revealed he had occasional 
swelling.  An entry in November 1987, indicated that he had 
swelling in his legs since the previous Wednesday, that had 
diminished. 

The veteran was hospitalized in 1988 for uremia secondary to 
glomerulonephritis.  He received three hemodialysis 
treatments while hospitalized.  In August 1989, a VA examiner 
noted that the veteran had "no idea" why he suffered from 
kidney failure.  The veteran underwent a living related renal 
transplant in February 1991.  An examination in November 
1991, revealed a well-healed right paramedian incision with a 
transplant kidney easily palpable.  Urinalysis showed a trace 
of non-hemolyzed blood, with no proteinuria or glucosuria.  
Microscopically, there were no cellular elements.  A private 
medical record dated in February 1992, found normal renal 
function.  The diagnosis was stable renal transplant one year 
after transplantation.  An additional private record prepared 
at this time by David Cundey, M.D., noted that the source of 
the original kidney disease was unknown, as was the cause of 
the renal failure.

A VA urology examination conducted in June 2002, indicated 
that the veteran was doing well.  A VA nephrologist reviewed 
the record and in a report dated in November 2002, stated 

[t]here is no indication in the service 
medical record that his kidney disease 
began in 1979 through 1984. . . .  In 
fact, in the separation physical of 
November 8, 1982, his urinalysis was 
unremarkable; and on September 3, 1986, 
he had a (sic) urinalysis that was also 
unremarkable. . . .  I do not see any 
evidence of the onset of renal disease 
during his period of active service from 
1979 to 1983.  [The veteran] was 
diagnosed in March 1987 and began a 
progression which resulted in 
hemodialysis in December of 1988.  There 
is no indication that he had an acute 
worsening in the 21 days of his active 
duty from October 11 to October 31 of 
1987.  

The Board finds that service connection for kidney disease is 
not warranted.  This finding is based on the aforementioned 
medical evidence, to include the service medical records and 
post service medical records; including specifically, the VA 
medical opinion dated in November 2002, which concluded that 
there was no evidence that the veteran's kidney disease began 
in service or was aggravated by an additional period of 
active duty for training.  The Board may not speculate or 
substitute its "own unsubstantiated medical conclusions," 
but must rely on the medical opinion evidence which is of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Accordingly, the claim of entitlement to service connection 
for kidney disease must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for kidney disease is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

